Title: From Benjamin Franklin to Cadwallader Colden, 25 October 1753
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir,
Philada. Oct. 25. 1753
This last Summer I have enjoy’d very little of the Pleasure of Reading or Writing. I made a long Journey to the Eastward, which consum’d 10 Weeks; and two Journeys to our Western Frontier: One of them to meet and hold a Treaty with the Ohio Indians, in Company with Mr. Peters and Mr. Norris. I shall send you a Copy of the Treaty as soon as ’tis printed. I should be glad to know whether the Act mention’d in your History of the Five Nations, to prevent the People of N York supplying the French with Indian Goods, still subsists and is duly executed.
I left your Book with Mr. Bowdoin in Boston: I hope you will hear from him this Winter. I observ’d Extracts from it in all the Magazines, and in the Monthly Review. But I see no Observations on it.
I send you herewith Monsieur Nollet’s Book. M. Dalibard writes me, that he is just about to publish an Answer to it, which perhaps may save me the Trouble.

I hope soon to find time to finish my new Hypothesis of Thunder and Lightning, which I shall immediately communicate to you.
I sent you per our Friend Bartram, some meteorological Conjectures for your Amusement. When perus’d please to return them, as I have no Copy.
With sincere Esteem and Respect, I am, Dear Sir Your most humble Servant
B Franklin
 Addressed: To  The honble Cadwalader Colden Esqr  Coldengham  Free  B Franklin
